DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 4,408,648).
Claim Interpretation: The limitation “intended to be mounted on a hollow rim of the 15° drop center type” is considered intended use as the limitation does not provide structure which would preclude the tire from being used on any rim type.
[AltContent: textbox (Crown Reinforcement)]Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Tread)]
[AltContent: arrow][AltContent: textbox (Point G)][AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: textbox (Point D)][AltContent: arrow][AltContent: textbox (C2)][AltContent: textbox (C1)][AltContent: arrow][AltContent: textbox (Stiffener)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bead and Carcass turn-up)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer surface (S))][AltContent: textbox (Sidewall)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Ohashi teaches a tire comprising: a radial ply tire wherein carcass ply cords are disposed at an angle of about 0° relative to the radial direction – (construed as a radial carcass reinforcement made up of a single carcass reinforcement layer formed of reinforcing elements), see Col 2 lines 10-12; the tire comprising a crown reinforcement, itself capped radially by a tread, the tread being joined to two beads via two sidewalls, the layer of reinforcing elements of the carcass reinforcement being anchored in each of the beads by being turned up around a bead wire so as to form a main part of the carcass reinforcement layer extending from one bead wire to the other and a turn-up of the carcass reinforcement layer in each of the beads, the turn-up of the carcass reinforcement being reinforced by at least one layer of reinforcing elements or stiffener, see meridian one-half cross-section of the tire above.
Wherein in a meridian cross section of the tire:
Any point of the profile of the outer surface (S) of the tire, between a first point 7 – (construed as a first point (F)), itself defined by the intersection of an axially oriented straight line, passing through the axially outermost point 8 – (construed as axially outermost point (E)) of the main part of the carcass reinforcement layer and the outer surface (S) of the tire, and a point 9 – (construed as a point (A)), is at a constant distance from the main part of the carcass reinforcement layer, the distance being measured 
And the point 9 – (construed as a point (A)) is radially on the outside of a first circle (C1) of radius R1 that is centered on the end of the turn-up of the carcass reinforcement layer.
And radially on the inside of the point 9 – (construed as a point (A)), the outer surface (S) of the tire is continued by a circular arc of radius R1 – (construed as R2), the center of which is axially on the outside of the surface (S) of the tire, and the radius R1 – (construed as R2) of which is between 50% and 125% of the distance between the first point 7 – (construed as a first point (F)) and the center of gravity of the bead wire with respect to the bead wire).
And the circular arc of radius R1 – (construed as R2) is tangent at its radially innermost end 11 – (construed as radially innermost end (B)) to a circular arc of radius R2 – (construed as radius R3), the center of which is axially on the inside of the surface (S) of the tire, and continues the outer surface (S) of the tire radially inwards as far as the point 3 – (construed as point (C)), the point 3 – (construed as point (C)) being a point of contact between the circular arc of radius R2 – (construed as radius R3) and a circle (C2) whose radius is centered on the radially outermost end of the stiffener.
And the point 3 – (construed as point (C)) being radially on the inside of the axially outermost point (D) of the circle (C2).
And the radius R2 – (construed as radius R3) being between 50% and 125% of the distance between the first point 7 – (construed as a first point (F)) and the center of gravity of the bead wire with respect to the first point 7.
Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the radius R1 to be between 8 and 13 mm, since: such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, see MPEP 2144.04. Moreover, one would have been motivated to scale the size of the radius R1 to be within the range of 8mm – 13mm in order to form a sufficiently thick bead portion to stiffen the carcass plies and reduce the occurrence of separation of the carcass ply owing to deformation stress, see Ohashi Col 1 lines 20 - 31.
Regarding claim 3, Ohashi further discloses the radial distance between the first point 7 – (construed as a first point (F)) and the point 9 – (construed as a point (A)) is greater than 70% of the radial distance between the first point 7 – (construed as a first point (F)) and the radially outermost point (G) of the outer surface (S) of the tire, for which the distance, measured in a direction normal to the main part of the carcass reinforcement layer, between the main part of the carcass reinforcement layer and the surface (S), is equal to (T), the distance between any point, on 
Regarding claim 4, Ohashi further discloses the radially outermost end of the stiffener is radially on the outside of the end of the turn-up of the carcass reinforcement layer, see figure above.

Claims 2, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 4,408,648) as applied to claim 1 above, and further in view of Tanno et al. (US 2015/0041038 A1).
Regarding claim 2, Ohashi does not explicitly disclose the distance (T), measured in a direction normal to the main part of the carcass reinforcement layer, and is greater than 3 mm and preferably less than 7 mm.
Tanno discloses generally, when a rubber thickness of a sidewall portion is reduced, while the rolling resistance of the tire decreases, the cutting resistance of the tire worsens. Because of this, these two effects are in a mutually exclusive relationship, see [0002]. Tanno solution to this known problem is forming a sidewall portion, wherein a minimum value of a wall thickness t of the sidewall portion is in a range of 0.05 mm - 4.0 mm, which meets the claimed greater than 3 mm and preferably less than 7 mm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the distance (T) to be within a range of 0.05 mm - 4.0 mm as taught by Tanno to provide the tire with a balanced approach to the opposing tire properties of rolling resistance and cut resistance of the sidewall portion as taught by Tanno. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I). 
Regarding claim 7, Ohashi further discloses the radial distance between the first point 7 – (construed as a first point (F)) and the point 9 – (construed as a point (A)) is greater than 70% of the radial distance between the first point 7 – (construed as a first point (F)) and the radially outermost point (G) of the outer surface (S) of the tire, for which the distance, measured in a direction normal to the main part of the carcass reinforcement layer, between the main part of the carcass reinforcement layer and the surface (S), is equal to (T), the distance between any point, on the outer surface (S) of the tire, radially between the first point 7 – (construed as a first point (F)) and (G) and the main part of the carcass reinforcement layer being constant, see figure above.
Regarding claim 8, Ohashi further discloses the radially outermost end of the stiffener is radially on the outside of the end of the turn-up of the carcass reinforcement layer, see figure above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 4,408,648) as applied to claim 1 above, and further in view of Johnson et al. (US 2015/0096658 A1).
Regarding claim 5, while Ohashi discloses the reinforcing elements of the carcass reinforcement layer are cords having at least two layers; it does not explicitly disclose at least one internal layer being sheathed with a layer made of a rubber composition that is not crosslinkable, is crosslinkable or is cross-linked, preferably based on at least one diene elastomer.
Johnson discloses forming a tire having a balanced compromise between endurance performance and wearing performance even under conditions of running underinflated and without an increase in cost of the tire. Johnson achieves this by having the reinforcing elements of at least one layer of the carcass reinforcement layers, have at least one inner layer being sheathed with a layer made up of a polymeric composition such as a composition of non-crosslinkable, crosslinkable or cross-linked rubber, preferably based on at least one diene elastomer, see [0030]-[0031].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reinforcing elements of the carcass reinforcement layer of Ohashi in the claimed manner as taught by Johnson to provide the tire with a balanced .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 4,408,648) as applied to claim 1 above, and further in view of Francia et al. (US 2017/0326921 A1).
Regarding claim 6, Ohashi does not explicitly disclose in any meridian plane, in each bead, the tire has a retention reinforcement surrounding the bead wire and a volume of rubber compound in direct contact with the bead wire.
Francia discloses forming a tire having in any meridian plane, in each bead, the tire comprises a retention reinforcement surrounding the bead wire and a volume of rubber compound directly in contact with the bead wire. Where such a retention layer surrounding the bead wire and a volume of rubber compound directly in contact with the bead wire also encourages the endurance performance of the tire notably when the tire is subjected to very high payloads and/or high inflation pressures notably by limiting the phenomena whereby the first layer of carcass reinforcement is indented by the bead wire, see [0051]-[0052].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bead .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 4,408,648) as applied to claim 3 above, and further in view of Johnson et al. (US 2015/0096658 A1).
Regarding claim 9, while Ohashi discloses the reinforcing elements of the carcass reinforcement layer are cords having at least two layers; it does not explicitly disclose at least one internal layer being sheathed with a layer made of a rubber composition that is not crosslinkable, is crosslinkable or is cross-linked, preferably based on at least one diene elastomer.
Johnson discloses forming a tire having a balanced compromise between endurance performance and wearing performance even under conditions of running underinflated and without an increase in cost of the tire. Johnson achieves this by having the reinforcing elements of at least one layer of the carcass reinforcement layers, have at least one inner layer being sheathed with a layer made up of a polymeric composition such as a composition of non-crosslinkable, crosslinkable or cross-linked rubber, preferably based on at least one diene elastomer, see [0030]-[0031].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reinforcing elements of the carcass reinforcement layer of Ohashi in the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 4,408,648) as applied to claim 4 above, and further in view of Johnson et al. (US 2015/0096658 A1).
Regarding claim 10, while Ohashi discloses the reinforcing elements of the carcass reinforcement layer are cords having at least two layers; it does not explicitly disclose at least one internal layer being sheathed with a layer made of a rubber composition that is not crosslinkable, is crosslinkable or is cross-linked, preferably based on at least one diene elastomer.
Johnson discloses forming a tire having a balanced compromise between endurance performance and wearing performance even under conditions of running underinflated and without an increase in cost of the tire. Johnson achieves this by having the reinforcing elements of at least one layer of the carcass reinforcement layers, have at least one inner layer being sheathed with a layer made up of a polymeric composition such as a composition of non-crosslinkable, crosslinkable or cross-linked rubber, preferably based on at least one diene elastomer, see [0030]-[0031].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 4,408,648) as applied to claim 2 above, and further in view of Francia et al. (US 2017/0326921 A1).
Regarding claim 11, Ohashi does not explicitly disclose in any meridian plane, in each bead, the tire has a retention reinforcement surrounding the bead wire and a volume of rubber compound in direct contact with the bead wire.
Francia discloses forming a tire having in any meridian plane, in each bead, the tire comprises a retention reinforcement surrounding the bead wire and a volume of rubber compound directly in contact with the bead wire. Where such a retention layer surrounding the bead wire and a volume of rubber compound directly in contact with the bead wire also encourages the endurance performance of the tire notably when the tire is subjected to very high payloads and/or high inflation pressures notably by limiting the phenomena whereby the first layer of carcass reinforcement is indented by the bead wire, see [0051]-[0052].
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 4,408,648) as applied to claim 4 above, and further in view of Francia et al. (US 2017/0326921 A1).
Regarding claim 12, Ohashi does not explicitly disclose in any meridian plane, in each bead, the tire has a retention reinforcement surrounding the bead wire and a volume of rubber compound in direct contact with the bead wire.
Francia discloses forming a tire having in any meridian plane, in each bead, the tire comprises a retention reinforcement surrounding the bead wire and a volume of rubber compound directly in contact with the bead wire. Where such a retention layer surrounding the bead wire and a volume of rubber compound directly in contact with the bead wire also encourages the endurance performance of the tire notably when the tire is subjected to very high payloads and/or high inflation pressures notably by limiting the phenomena whereby the first layer of carcass reinforcement is indented by the bead wire, see [0051]-[0052].
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749